

Repros Therapeutics Inc.


Consulting Agreement
 
Repros Therapeutics Inc., a Delaware corporation (the “Company”), and the
undersigned consultant whose name and address appear below (“Consultant”) hereby
agree as follows:


1.           Consulting Services.  Consultant is hereby engaged by the Company
as an independent contractor, and not as an employee, to carry out the
project(s) specified in the Description of Work attached hereto as Exhibit A, on
the terms and conditions set forth in such Description of Work.


2.           Term. This Agreement shall commence on the Start Date specified on
the Description of Work attached hereto as Exhibit A and continue until the
Completion Date specified therein, unless earlier terminated by the Company or
Consultant.  This Agreement may be terminated by Consultant or Company, with or
without “cause” (as defined below), by giving 15 days’ advance written notice
thereof to the other party hereto.  In addition, this Agreement may be
terminated by the Company immediately for “cause.”  For purposes of this
Agreement, “cause” shall be deemed to exist for termination of this Agreement by
the Company in the event (i) Consultant is not performing in compliance with the
Description of Work, (ii) Consultant has engaged in personal conduct which (in
the good faith determination of the Company) would materially injure the
goodwill or reputation of the Company or otherwise materially adversely affect
the interests of the Company or (iii) of any breach by Consultant of the
obligations contained in this Agreement or any other agreement between the
Company and Consultant.


In the event of any termination of this Agreement prior to completion of the
term of this Agreement pursuant to the foregoing provisions (whether with or
without “cause”), the Company’s sole liability thereupon will be to pay
Consultant any unpaid balance due for work performed up to and including the
date of termination, if applicable.


3.           Independent Contractor.  It is agreed that Consultant’s services
are made available to the Company on the basis that Consultant will retain
Consultant’s individual professional status and that Consultant’s relationship
with the Company is that of an independent consultant and not that of an
employee.  Consultant will not be eligible for any employee benefits, nor will
the Company make deductions from its fees to Consultant for taxes, insurance,
bonds or any other subscription of any kind.  Consultant will use Consultant’s
own discretion in performing the tasks assigned, within the scope of work
specified by the Company.  Consultant agrees to indemnify and hold the Company
harmless from and against any claim made by any third party against the Company
based in whole or in part upon any action by Consultant or any of Consultant’s
employees, associates, consultants, agents, representatives, assignees or
successors in interest (collectively, “Consultant’s Associates”), which occurs
pursuant to or in connection with this Agreement or the relationship or
relationships contemplated by this Agreement.
 

 
 
Consulting Agreement


 
 

--------------------------------------------------------------------------------

 

4.           Confidential Information.  Consultant agrees that Consultant, and
all of Consultant’s Associates, shall keep in strictest confidence all
information relating to the products, programs, algorithms, designs, trade
secrets, secret processes, customers and markets of the Company and all other
confidential knowledge, data and information related to the business or affairs
of the Company (collectively, “Confidential Information”) that may be acquired
pursuant to or in connection with this Agreement or the relationship or
relationships contemplated by this Agreement.  During and after the term of this
Agreement, neither Consultant nor any of Consultant’s Associates will, without
the prior written consent of an officer of the Company, publish, communicate,
disclose or use for any purpose any of such Confidential Information.  Upon
termination of this Agreement, Consultant will return to the Company all
records, data, notes, reports, printouts, sketches, material, equipment and
other documents or property, and all reproductions of any of the foregoing,
furnished by the Company or developed or prepared pursuant to the relationship
hereunder.


Notwithstanding the foregoing, it is agreed that Confidential Information shall
not include any (i) information which is or becomes through no fault of
Consultant or any of Consultant’s Associates generally known to the public, and
(ii) Consultant’s and Consultant’s Associates’ skill, knowledge, know-how and
experience.


5.           Assignment of Intellectual Property.  Consultant agrees to transfer
and assign and hereby does transfer and assign to the Company the entire right,
title and interest for the entire world in and to all data, software, designs,
models, algorithms, writings, drawings, notebooks, documents, photographs,
inventions and discoveries (collectively, “Inventions”) made or conceived or
reduced to practice by Consultant or any of Consultant’s Associates, (i) in the
course of accomplishing the work described on the Description of Work attached
as Exhibit A hereto, (ii) in the course of accomplishing other work performed
pursuant to the relationship established by this Agreement, or (iii) with the
use of materials or facilities of the Company.


Consultant agrees that Consultant and each of Consultant’s Associates will sign,
execute and acknowledge, or cause to be signed, executed and acknowledged, at
the expense of the Company, any and all documents, and will perform any and all
acts, as may be necessary, useful or convenient for the purpose of securing to
the Company or its nominee patent, trademark or copyright protection throughout
the world upon all such Inventions.  At the request of the Company, Consultant
will have each of Consultant’s Associates with access to Confidential
Information of the Company or who performs work pursuant to this Agreement to
sign an agreement in form substantially identical to this Agreement.


6.           License Rights.  In the event that Consultant recommends to the
Company that the Company make use of devices and/or processes covered by patents
and/or patent applications which Consultant may own or control, Consultant will
then so inform the Company, and in the event that the Company shall follow
Consultant’s recommendation and Consultant has the right to grant a license
under such patents and/or patent applications, then Consultant will grant to the
Company a license on reasonable terms which are no less favorable than those
granted by Consultant to any other licensee.
 

 
 
Consulting Agreement

 

--------------------------------------------------------------------------------




7.           Representations and Warranties.


(a)           Representations of Consultant.  Consultant represents and warrants
to the Company that (i) this Agreement is a valid and binding obligation of
Consultant, enforceable against Consultant in accordance with its terms, and
(ii) his execution and delivery of, and performance of his services and other
obligations under, this Agreement will not result in the breach or violation of
applicable law or any agreement to which he is a party.


(b)           Representations of the Company.  The Company represents and
warrants to Consultant that (i) this Agreement has been duly and validly
authorized by the Company and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, and (ii) its
execution and delivery of, and performance of its obligations under, this
Agreement will not result in the breach or violation of applicable law or any
agreement to which it is a party.


8.           Miscellaneous.


(a)          Effective Date.  This Agreement shall be effective as of the
effective date specified below, and it is expressly agreed to by Consultant and
the Company that all the provisions hereof shall apply as if this Agreement had
been entered into on such date.


(b)          Survival of Terms.  The provisions of paragraphs 4, 5 and 6 hereof
shall survive termination of this Agreement.


(c)          Successors and Assigns.  This Agreement may not be assigned by
Consultant without the written consent of the Company.  This Agreement shall be
binding on all of Consultant’s Associates, all of Consultant’s heirs, executors,
administrators and legal representatives, and all of Consultant’s successors in
interest and assigns, and shall be for the benefit of the Company, its
successors and its assigns.


(d)          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas as they apply to
contracts entered into and wholly to be performed in Texas.


(e)          Severability.  If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.


(f)          Amendment.  Neither this Agreement nor the Description of Work may
be amended except by a written agreement modifying the appropriate document duly
executed by Consultant and an officer of the Company.
 

 
-3-
Consulting Agreement

 

--------------------------------------------------------------------------------


 
(g)           Entire Agreement.  This Agreement, together with the Description
of Work attached hereto and any other confidentiality agreement previously or
subsequently entered into by the Company and Consultant, constitutes the sole
and complete agreement of the parties with respect to the matters included
herein, and supersedes any previous oral or written agreement, if any, relating
to the subject matters included herein.


(h)           No Conflict.  Consultant represents and warrants that this
Agreement does not conflict with any other agreement or term of employment
applicable to or binding upon the Consultant as of the date hereof and that
Consultant will promptly notify the Company in the event that any such conflict
does arise during the term hereof.


(i)           Construction.  Each party to this Agreement has had the
opportunity to review this Agreement with legal counsel.  This Agreement shall
not be construed or interpreted against any party on the basis that such party
drafted or authored a particular provision, parts of or the entirety of this
Agreement.


This Agreement is executed on the date set forth below, and shall be effective
as of the date specified.


CONSULTANT:
 
COMPANY:
     
/s/ Kathi Anderson
 
/s/ Joseph S. Podolski
(Signature)
 
(Signature)
     
Name:  Kathi Anderson
 
Name:  Joseph S. Podolski
     
 
 
Chief Executive Officer
         
Date:
10/30/2009
 
Date:
10/30/2009

 

 
-4-
Consulting Agreement


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Repros Therapeutics Inc.


Description of Work
(Consulting Agreement Dated October 1, 2009)


1.
DETAILED DESCRIPTION OF WORK:  To perform all functions as Chief Accounting
Officer including but not limited to assisting on the preparation of quarterly
and annual financial statements for reporting purposes, and signing as Chief
Accounting Officer on behalf of Repros.  Consultant shall report to the Chief
Executive Officer of the Company and perform such other tasks as are requested
of her by the CEO from time to time that are consistent with such
position.  Such efforts shall be on a part time basis, but no less than 24 hours
per week.  It is understood that consultant may maintain other clients as part
of her consulting business and this does not present a conflict of interest
related to the duties to be performed for Repros Therapeutics Inc. as the
consultant is governed under the Rules of Professional Conduct administered by
the Texas State Board of Public Accountancy.



2.
START DATE:  October 1, 2009, provided for sake of clarity that Consultant’s
appointment as Chief Accounting Officer shall become effective upon the filing
of the Form 10Q for the Third Quarter of 2009.



COMPLETION DATE: Either party may terminate the Agreement on written notice to
the other party.


3. 
PERSON (S) WHO ARE TO PERFORM THE WORK:  Kathi Anderson



4. 
AUTHORIZED REPRESENTATIVE OF THE COMPANY: Joseph Podolski



PAYMENT:  $10,500 per month billed semimonthly
 

 
-5-
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 